DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 47:
Line 3, “wound bed” has been changed to -wound--.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2022 was filed after the mailing date of the Non-Final Rejection on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In the response filed on 3/11/2022, applicant canceled claims 1-22 and 24-26, amended claims 23, 27-35, and 37, and added new claims 38-50. No new matter has been added. As a result of these changes, the following have been overcome and withdrawn:
The 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections of claims 11-22 and 25-26; and
The objections to claims 35 and 37.


Allowable Subject Matter
Claims 23 and 27-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 23 and 27-34, the closest prior art of record Blott et al. (WO 2004/037334 Al) and Wagner (US 5,738,656) fail to teach, suggest or render obvious the air can be pumped from the pump through the second conduit and the drainage conduit into the fluid collection container in order to aspirate the drainage conduit, in combination with the other limitations of independent claim 23.
Regarding claims 35-50, although negative pressure wound therapy apparatuses comprising a negative pressure source configured to provide a reduced pressure to a wound covered by a wound dressing; a temperature sensor configured to monitor a temperature at the wound, the sensor configured to be positioned at least partly in the wound or the wound dressing or positioned adjacent to the wound dressing; and a controller configured to adjust a pressure provided by the negative pressure source by controlling the negative pressure source to cycle the reduced pressure between two different negative pressure values are known, e.g., see the prior art of record, the prior art fail to disclose or render obvious the controller configured to adjust a pressure provided by the negative pressure source by controlling the negative pressure source to cycle the reduced pressure between two different negative pressure values according at least to the temperature at the wound measured by the temperature sensor (emphasis provided), in combination with the other limitations of independent claim 35.
US 2004/0073151 (Weston) and US 2010/0057025 (Aicher) are the closest prior art of record. Both teach negative pressure wound therapy apparatuses comprising a negative pressure source configured to provide a reduced pressure to a wound covered by a wound dressing; a temperature sensor configured to monitor a temperature at the wound, the sensor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784